DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filed 6/2/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 11-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sundberg et al. (US Patent No. 4,605,235).
For reference characters A-D refer to the following:

    PNG
    media_image1.png
    374
    608
    media_image1.png
    Greyscale

Regarding claim 1, the Sundberg et al. (hereinafter Sundberg) an assembly for rotational equipment (Fig. 1), comprising: 
a housing (4 or 6) comprising a bore (bore of 4 or 6) and an annular groove (groove of 4 or 6 holding seal) that extends axially along a centerline into the housing from the bore; 
a carrier (40) projecting axially along the centerline into the annular groove, the carrier configured to translate axially along the centerline relative to the housing (Fig. 1); 
a spring element (32) arranged within the annular groove, the spring element configured to bias the carrier axially away from the housing along the centerline (Fig. 1); and 
a seal element (20) mounted to the carrier and arranged within the bore;
the carrier including a carrier base (A) and a plurality of flanges (B,C) arranged circumferentially about the carrier base;
each of the plurality of flanges configured with an L-shaped geometry when viewed in a plane tangent to the carrier (Fig. 1); and
the seal element nested within a notch (D) of the carrier base.
Regarding claim 2, the Sundberg reference discloses the spring element comprises a wave spring (Fig. 1).
Regarding claim 3, the Sundberg reference discloses the seal element comprises a carbon seal element (Abstract).
Regarding claim 4, the Sundberg reference discloses an anti-rotation feature (36) configured to prevent or limit rotation of the carrier about the centerline.
Regarding claim 9, the Sundberg reference discloses the carrier includes a flange axially engaged by the spring element (Fig. 1).
Regarding claim 11, the Sundberg reference discloses a spacer (66) arranged within the annular groove axially between the housing and the spring element.
Regarding claim 12, the Sundberg reference discloses the seal element is completely axially overlapped by the housing (Fig. 2).
Regarding claim 13, the Sundberg reference discloses a washer (52) engaged axially between the carrier and the spring element.
Regarding claim 14, the Sundberg reference discloses a washer (52) engaged axially between the spring element and the housing.
Regarding claim 15, the Sundberg reference discloses a secondary seal element  (e.g. o-ring) configured to seal a gap between the carrier and the housing.
Regarding claim 16, the Sundberg reference discloses a rotating structure (16) rotatable about the centerline and comprising a seal land (12), the seal element configured to seal a gap between the carrier and the seal land (Fig. 2).
Regarding claim 17, the Sundberg reference is capable of being used a gas turbine engine.
Regarding claim 18, the Sundberg reference discloses an assembly for rotational equipment (Fig. 2), comprising: 
a housing (4 or 6) configured with a groove (groove of 4 or 6); 
a carrier (26) partially received within the groove, the carrier configured to translate axially along a centerline relative to the housing (Fig. 2); 
a spring element (32) arranged within the groove, the spring element configured to bias the carrier axially away from the housing along the centerline (Fig. 2); and 
a seal element (20) fixedly mounted to and contacting the carrier (e.g. indirectly), the seal element completely axially overlapped by the housing (Fig. 2).

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the flanges making a L-shaped geometry, the argument is not persuasive. The claims do not require a “L” or upper case L shaped geometry. It is further noted that that each “L-shaped” flange is actually made from two separate flanges and the current claims, as amended, do not require the two separate flanges to make a single “L-shaped” flange. The flanges of the Sundberg reference, as interpreted above, meets the limitations of the claim because when flanges B and C are cut by a plane tangent to the carrier both will be a straight block, hence a lower case L shape. The claim limitations do not preclude the examiner from interpreting a straight block as a lower case L shape.
Applicant further argues that flanges B and C are not both radially outboard of the carrier base. The argument is not persuasive because the claim only requires the flanges to be “circumferentially about the carrier”. The claims do not preclude any of the flanges from being radially inward of the carrier.
With regards to the applicant’s argument of the rejection of claims 18 and 19, the argument is not persuasive because the seal of the Sundberg reference is at least rotationally fixed to the carrier. Applicant further argues that seal element does not contact the carrier. This argument is not persuasive because the elements are at least in indirect contact. The claims do not require a “press fit” or “direct contact”, as argued by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675